 In the Matter of OHIO BARGE LINE, INC.,andNATIONAL ORGANIZATION,MASTERS, MATES AND PILOTS OF AMERICA, LOCAL 25, AFLCase No. 6 -R-1001.-Decided November 8, 1944Messrs. Paul J. WinschelandEdward J. Resler,of Pittsburgh, Pa.,for the Company.Messrs. Zeno Fritzand W. H.Griffith,of Pittsburgh, Pa., for theUnion.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the National Organization, Masters,Mates and Pilots of America, Local 25, AFL, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Ohio Barge Line, Inc., Pittsburgh,Pennsylvania, herein, called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeheld at Pittsburgh, Pennsylvania, on September 6, 1944.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At the close of the hearing the Company moved to dismiss thepetition on the ground that, the bargaining unit requested by theUnion is inappropriate because all the employees therein are repre-sentatives of management charged with the responsibility for thesafety of the Company's valuable property and the masters and matesperform supervisory services of the highest character; and upon thefurther ground that the pilots sought to be included in the unit areindependent contractors in their relationship to the Company.Forthe reasons hereinafter indicated, the motion is denied.The TrialExaminer's rulings made at the hearing are free from prejudicial59 N. L. R. B., No. 34.154 OHIO BARGELINE, INC.155error and are hereby affirmed.'All parties were afforded opportu-nity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOhio Barge Lines, Inc., is a Pennsylvania corporation with its officeand principal place of business in Pittsburgh, Pennsylvania. It is asubsidiary of, and wholly owned by the United States Steel Corpora-tion of New Jersey, herein called the Corporation.The Company isengaged in the regular operation of two river boats and towing bargesfor the transportation of raw materials from New Orleans, Louisiana,and intermediate points, to plants of the Corporation located in thePittsburgh, Pennsylvania, area, and the transportation of finished andsemi-finished products from the Pittsburgh plants to New Orleans andintermediate points.During 1943 it transported by its river boats atotal of approximately 87,953 net tons, of which approximately 25percent represented raw materials' which were transported to theCorporation's plants in the Pittsburgh area from points outside Penn-sylvania, and approximately 75 percent represented finished and semi-finished products sold and shipped from the Corporation's, plants in thePittsburgh area to points outside Pennsylvania.The Company stipulates that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDNational Organization Masters, Mates and Pilots of America, Local25, affiliated with the American Federation of Labor, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that a question concerning represen-tation arose on July 11, 1944, when the Union requested recognition asexclusive bargaining representative of employees in the unit claimedherein by the Union to be appropriate.The Company refused thesDuring the course of the hearing the Company, offered to prove that the Union andmaritime unions operating in the Pittsburgh District act in concert in making-demands onvarious employers and collaborate very closely, arguing that the allowance of the presentpetition will not effectuate the purposes of the National Labor Relations Act insofar as thepetition seeks to compel the Company to bargain with supervisory employees, because anecessary result will be that the Company will not be able to bargain effectively with non-supervisory employeesThe Trial Examiner rejected the offer of proof as immaterial, andhis ruling is hereby upheld. In view of our determination,infra,,thatthe supervisory em-ployees in question constitute an appropriate bargaining unit, it is immaterial that theymay be represented by organizations which also represent non-supervisory employees com-prising other appropriate units.SeeMatter of Packard Motor CarCo., 47 N. L. R. B.932;Matter of Soss MfgCo , 56 N. L. R. B. 348.P 156'DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest, alleging that the claimed unit was inappropriate and statingthat it would not deal with the Union until an election had been heldand the Union certified by the Board in an appropriate unit.A statement of the Field Examiner introduced into evidence at thehearing indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.,IV. THE APPROPRIATE UNITThe Union requests a unit composed of all masters, mates, and pilotsemployed by the Company on its river towboats.The Company seeks to exclude masters on the grounds that they aresupervisory employees, and direct representatives of management, hav-ing almost unlimited supervisory and managerial powers.A witnessfor the Company testified that the masters have sole authority to hireand discharge employees, and that the hiring of employees is not donethrough a personnel department,as isthe case with other riverboatcompanies.The evidence also indicates that the masters are in com-plete charge of the Company's property and merchandise, and areresponsible for the proper maintenance of the vessel at all times.Ac-cepting this evidence as true, we perceive no reason to- differentiatebetween the masters in the Company's employ, and other ship and boatmasters, or to depart from our usual practice of approving the inclusionof masters in units such as the one herein proposed.Employees arenot, of course, debarred from collective bargaining merely because theymay be entrusted with the care of valuable property of their employer,or otherwise charged with heavy responsibility.So far as the super-visory status of the masters is concerned, the Company here appearsto be invoking, mistakenly, the doctrine enunciated in theMarylandDrydockcase.3Maritime supervisors, despite the fact that they char-acteristically bear great responsibility and exercise authority over sub-ordinate personnel, which in many situations is almost absolute, areexcepted from the application of that doctrine,4 and the inclusion ofmasters is approved wherever they seek to bargain in the conventionalunit of masters, mates and pilots.,'We shall include the masters in the8The Field Examiner reported that the Union submitted eight authorization cards, twoof which were dated June 1944 and six were dated July 1944, and there are eightemployeesin the appropriate unit.'SeeMatter of Maryland Drydock Company,49 N. L. R. B. 733.'SeeMatterof Jones& Laughlin Steel Corporation, 47N. L It. B. 366, 47 N. L. R. B.1272, and 54 N. L R B 679;Matter of Midland Steamship Company,53 N. L. R. B. 727;Matter of ClevelandCliffsIron Co., Marine Dept,58 N. L R B. 708.5Matterof SeasShippingCo., 8 N. L. R. B. 422;Matter of Tidewater Assoc., Oil Co.,9 N. L It.B 823 ;Matter of Campbell Transportation Co.,36 N L.R B. 1030;Matter ofJones & Laughlin Steel Corp,37 N. L. It. B. 366;Matter of Carnegie Illinois Steel Corpo-ration, 37 NL.R B 19;Matter of Tidewater Associated OilCo., 38 N. L. It. B. 582;Matter of Drava Corp.,Keystone Sand Division,39 N. L.R. B. 846. OHIO BARGE LINE, INC.157unit.The mates, who are subordinate supervisory employees, willlikewise be included for the same reasons.The Company also seeks to exclude the pilots on the ground that theyare "contract pilots," and in the nature of independent contractors.The testimony shows that the pilots are hired on a trip basis under anoral contract or understanding, the terms of which are not set forthin the record, and are free to accept employment with other riverboatcompanies when not actually engaged in the. Company's service. Itfurther appears that the Company regularly engages the four pilots,whom the Union seeks to include in the unit, that these pilots generallyhold themselves available for work with the Company and that three ofthem devoted a substantial part of a pilot's normal annual working timeto the Company's, service in 1943.6 It also appears that there has-beenno turn-over in the pilot force during the past 3 months. The pilotsperform duties and have the functions usually associated with theposition on other river boats operating in the area.We find that thepilots regularly employed by the Company are its employees withinthe meaning of the Act, and we shall include them in the unit:We find that all masters, mates and all regular pilots employed'bythe Company on its river boats constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed between the dateof the filing of the petition and the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ohio Barge Line,"The record shows that the Company has used the service of four pilots almost ex-clusivelyduring the past 2 years.Three of the pilots, who are still in the Company'semploy, worked the following number of days during the year 1943 for the Company :Louis E. Bradford, 116 days, Wm. McCune Howder, 248 days, Harry A. Hamilton, 1101/days.A fourth pilot, Wm. F. Edwards, worked a total of 69 days for the Company during1943,-and has since entered the Government service.The usual contract providing for theexclusive servicesof a pilot embraces a working period of 220 days a year, and 125 daysof rest.*SeeMatter of JonesctLaughlin Steel Corporation,47 N. L.R. B. 1272. 158DECISIONS,OF NATIONALLABOR RELATIONS BOARDInc., Pittsburgh, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed between the date of the filing of the petition and the dateof this Direction, including employees who did not work during thesaid period because they were ill or on vacation' or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether or not they desire to be represented by the NationalOrganization, Masters, Mates and Pilots of America, Local 25, AFL,for the purposes of collective bargaining.CHAIRMANMILLIs tooknopartin the consideration of the aboveDecision and Direction of Election.